DETAILED ACTION
This is an office action based on a request for continued examination under 37 CFR 1.114 filed on January 14, 2021. 
Claims 1-11 have been cancelled.  
Claims 12-30 are newly added for consideration.
Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. Pub. No. 2019/0260884 A1), and further in view of Rhee et al. (U.S. Pub. No. 2018/0247065 A1, hereinafter as “Rhee”). 
With regard to claim 12, the claim is drawn to an image forming system (see Nakajima, i.e. in Fig. 1-2, disclose the MFP 10) comprising: 
a microphone that is capable of acquiring a voice command (see Nakajima, i.e. Fig. 2, and in para. 77, discloses that “[0077] The voice recognition processing part 14 is a processing part that executes voice recognition processing related to a voice (voice input) vocalized by a user. It should be noted that the voice recognition processing part 14 operates as a part of the operation part 6”; also in para. 3, discloses that “[0003] There exists a technology in which an operation instruction is given by a voice in a MFP or the like. Specifically, when a voice of an operator is input as audio data, voice recognition processing for the audio data is executed, and voice recognition data (data obtained by converting the voice into text data) is obtained as a processing result of the voice recognition processing. In addition, after it has been checked that the voice recognition data (text data) agrees with one voice operation command among a plurality of voice operation commands (text data) registered beforehand, operation corresponding to the one voice operation command”);
an operation device configured to receive a user operation (see Nakajima, i.e. in Fig. 2, disclose the operation part 6, and in para. 71, disclsoes that “[0071] The operation part 6 is provided with: an operation input part 6a that accepts operation input for the MFP 10…”);
a display device configured to display user information (see Nakajima, i.e. in Fig. 2, and in para. 71, discloses that “a display part 6b that performs display output of various kinds of information…”); and 

a unit configured to cause the display device to display a first screen arranged with a plurality of function icons selectable via the operation device, wherein the plurality of function icons include an icon related to an image forming function (see Nakajima, i.e. in Fig. 2 and in para. 76, discloses that “[0076] The display control part 13 is a processing part that controls display operation in the display part 6b. The display control part 13 causes the display part 6b to display, for example, an operation screen for operating the MFP 10….”; also in Nakajima, i.e. in Fig. 5, illustrates a plurality of icons relating to different options, and further in para. 14, discloses that “[0014] FIG. 5 is a diagram illustrating a basic menu screen related to a copy job…”); 
a unit configured to cause the display device to transition from the first screen to a second screen in which a selection operation of the plurality of icons cannot be performed, according to the acquisition of information based on a voice command acquired by the microphone (see Nakajima, i.e. in Fig. 6 and in para. 15, discloses transitioning to “a second screen” by disclosing that “[0015] FIG. 6 is a diagram illustrating a state in which a magnification ratio setting screen is displayed so as to be superimposed on the basic menu screen”; and further in Fig. 19 and in para. 185, disclose the operation is prevented [or “cannot be performed”] due to paper jam by disclosing that “[0185] For example, as shown in FIG. 19, in a case where a warning screen (a screen that notifies of a warning) 270 is displayed so as to be superimposed on the basic menu screen 210, the second search processing may be prevented from being executed. In a case where a warning is being displayed, it is preferable to give the highest priority to eliminating a cause of the warning, and therefore it is preferable not to accept other operation (operation that does not the voice operation command group 670 corresponding to the warning screen 270 (here, only "GAIDANSU (guidance)") (FIG. 20) is determined as the first command group M1, and the first search processing is executed. Subsequently, the second search processing may be prevented from being executed until an abnormal state as the cause of the warning is eliminated. In other words, even when a search target character string is not detected by the first search processing in which a search range is the voice operation command group 670 (the first command group M1) related to the warning screen 270, the second search processing in which a search range is the second command group M2 (the voice operation command 610 related to the basic menu screen 210) may be prevented from being executed at least until the warning is canceled”); and
a unit configured to cause the display device to transition from the second screen to a third screen, the third screen being arranged with information related to stop a process based on the voice command (see Nakajima, in Fig. 19, illustrated the warning screen [or as “a third screen”], and in para. 185-186, disclose the operation is prevented [or “cannot be performed”] due to paper jam by disclosing that “[0185] For example, as shown in FIG. 19, in a case where a warning screen (a screen that notifies of a warning) 270 is displayed so as to be superimposed on the basic menu screen 210, the second search processing may be prevented from being executed. In a case where a warning is being displayed, it is preferable to give the highest priority to eliminating a cause of the warning, and therefore it is preferable not to accept other operation (operation that does not relate to eliminating the cause of the warning). In consideration of such circumstances, the second search processing may be adapted to be held. [0186] Specifically, in the voice operation command group 670 corresponding to the warning screen 270 (here, only "GAIDANSU (guidance)") (FIG. 20) is determined as the first command group M1, and the first search processing is executed…”; also see para. 84-91, discloses that “[0084] It should be noted that as described later, the plurality of voice operation commands related to an operation screen (210 and the like) that is currently being displayed can include not only commands corresponding to operation by software keys (keys displayed on the touch panel 45) in the operation screen, but also commands (start job execution/stop job execution and the like) corresponding to operation by hardware keys (a start key/a stop key and the like)…”).
The teachings of Nakajima do not explicitly disclose the aspects relating to “a second screen in which a selection operation of the plurality of icons cannot be performed” from the limitations of “a unit configured to cause the display device to transition from the first screen to a second screen in which a selection operation of the plurality of icons cannot be performed, according to the acquisition of information based on a voice command acquired by the microphone”. 
However, Rhee discloses an analogous invention relates to an electronic device for executing a user function using a voice command (see Rhee, i.e. para. 2 and etc.).  More specifically, in Rhee, i.e. in para. 290, discloses that “[0290] The setting screen of the voice-unlock function may include an item for manipulating (or determining) whether to activate or deactivate the voice-unlock function. For example, if the voice-unlock function is in an activated (e.g., turned-on) state, the user equipment 2202 may display the setting item corresponding to that in a turned-on state 2710, as in the state 2701. In the case where the setting item is manipulated to change the voice-unlock function to a deactivation state (e.g., turned-off) state, the user equipment 2202 may display the setting item in a turned-off state 2720, as in a state 2703” [or as “a second screen in which a selection operation of the plurality of icons cannot be performed …”]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to include the limitation(s) discussed and also taught by Rhee, with regard to the aspect relating to “a second screen in which a selection operation of the plurality of icons cannot be performed”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to voice-control of electronic apparatus. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima by the teachings of Rhee, and to incorporate the limitation(s) discussed and also taught by Rhee, thereby “…a result of a function executed based on a voice command in a locked state may be adaptively output based on the type of function.  Various other effects may be provided according to the various embodiments” (see Rhee, i.e. para.  7 and etc.).
With regard to claim 13, the claim is drawn to the image forming system according to claim 12, wherein the third screen includes a message for confirming whether or not to stop the process based on the voice command (see Nakajima, i.e. in Fig. 19 and in para. 186, discloses that “[0186] Specifically, in the display state of FIG. 19, the voice operation command group 670 corresponding to the warning screen 270 (here, only "GAIDANSU (guidance)") (FIG. 20) is determined as the first command group M1, and the first search processing is executed…” with a message of  “Warning: Paper Jam is Occurring (error code: ***)”)
With regard to claim 14, the claim is drawn to the image forming system according to claim 12, wherein the third screen includes a button for stopping the process based on the voice voice operation commands related to an operation screen (210 and the like) that is currently being displayed can include not only commands corresponding to operation by software keys (keys displayed on the touch panel 45) in the operation screen, but also commands (start job execution/stop job execution and the like) corresponding to operation by hardware keys (a start key/a stop key and the like)”). 
With regard to claim 15, the claim is drawn to the image forming system according to claim 12, wherein the third screen includes a button for continuing the process based on the voice command (see Nakajima, i.e. in para. 84, discloses that “[0084] It should be noted that as described later, the plurality of voice operation commands related to an operation screen (210 and the like) that is currently being displayed can include not only commands corresponding to operation by software keys (keys displayed on the touch panel 45) in the operation screen, but also commands (start job execution/stop job execution and the like)…”).
With regard to claim 16, the claim is drawn to the image forming system according to claim 12, wherein the second screen includes a message indicating that voice input is being received (see Nakajima, i.e. in Fig. 48 with message of “Following Voice has been input “Eto, Bairitsu”, and para. 578, discloses that “[0057] FIG. 48 is a diagram illustrating a screen on which a voice recognition result is displayed…”). 
With regard to claim 17, the claim is drawn to the image forming system according to claim 12, wherein the second screen is a screen which waits for a further command following the voice command, wherein a content of the voice command is cleared in a case where the process based on the voice command is stopped (see Nakajima, i.e. in Fig. 49, for illustration of another screen following the voice command; also in para. 84, discloses that “[0084] It should be noted voice operation commands related to an operation screen (210 and the like) that is currently being displayed can include not only commands corresponding to operation by software keys (keys displayed on the touch panel 45) in the operation screen, but also commands (start job execution/stop job execution and the like)…”).
With regard to claim 18, the claim is drawn to the image forming system according to claim 12, wherein the information based on the voice command is command information (see illustrations in fig. 48, 49 and etc. of Nakajima).
With regard to claim 19, the claim is drawn to the image forming system according to claim 18, wherein the one or more controllers obtain the command information by applying a natural language process to the voice command obtained by the microphone (see Nakajima, i.e. in Fig. 48, 49 and etc. disclose the voice commends by saying “Eto, Bairitsu” [or “natural language process” using “voice commends”] as illustrated in the figures).
With regard to claim 20, the claim is drawn to the image forming system according to claim 18, further comprising: a server that obtains voice data obtained by the microphone, analyzes the obtained voice data, and obtains the command information according to an analysis result of the obtained voice data, wherein the one or more controllers obtain the command information obtained by the server (see Nakajima, i.e. in para. 327, discloses that “[0327] In addition, in each of the embodiments described above, the MFP 10 executes voice recognition processing, and obtains a processing result of the voice recognition processing from the MFP 10 itself. However, the present invention is not limited to this. For example, the voice recognition processing is executed by a portable information terminal (or an external server) that cooperates with the MFP 10, and the MFP 10 may obtain a processing result of the voice recognition processing from the portable information terminal or the like…”). 
With regard to claim 21, the claim is drawn to the image forming system according to claim 18, further comprising: a first server that obtains voice data obtained by the microphone and that analyzes the obtained voice data; and a second server that obtains the command information according to an analysis result of the obtained voice data, wherein the one or more controllers obtain the command information obtained by the second server (see Rhee, i.e. in Fig. 1, and in para. 68, discloses that “[0068] Referring to FIG. 2A, the integrated intelligent system 10 may include the user equipment 100, the intelligent server 200, the personalization information server 300, and the suggestion server 400”; and further in para. 64-65 and 87, discoes that “[0064] The personalization information server 300 may include a database having user information stored therein. For example, the personalization information server 300 may receive user information (e.g., context information, app execution information, or the like) from the user equipment 100 and may store the received user information in the database. The intelligent server 200 may receive the user information from the personalization information server 300 through the communication network and may use the received user information to generate a path rule for a user input. According to an embodiment, the user equipment 100 may receive user information from the personalization information server 300 through the communication network and may use the received user information as information for managing a database. [0065] The suggestion server 400 may include a database in which an introduction of a function or application in the user equipment 100 or information about a function to be provided is stored. For example, the suggestion server 400 may receive the user information of the user equipment 100 from the personalization information server 300 and may include a database for a function that the user is able to use. The user equipment 100 may receive the information about the function to be provided, from the suggestion server 400 through the 
With regard to claim 22, the claim is drawn to the image forming system according to claim 12, wherein the plurality of function icons includes an icon related to a copy function (see Nakajima, i.e. in Fig. 5 and in para. 14, discloses that “[0014] FIG. 5 is a diagram illustrating a basic menu screen related to a copy job”; in para. 87, discloses that “[0087] In addition, these voice operation commands are registered by being associated with operation keys 211 to 217 and the like (also refer to FIG. 5) related to the basic menu screen 210”; 
With regard to claim 23, the claim is drawn to the image forming system according to claim 12, wherein the plurality of function icons includes an icon related to a scan function (see Nakajima, i.e. in Fig. 15 and in para. 24, discloses that “[0024] FIG. 15 is a diagram illustrating a file-format detail setting screen related to a scan job”;  and in para. 66, discloses that “[0066] The MFP 10 is a device (also referred to as "complex machine") that is provided with a scanning function, a copy function, a facsimile function, a box storing function, and the like…”).
With regard to claim 24, the claim is drawn to the image forming system according to claim 12, wherein the plurality of function icons includes an icon related to a fax function (see Nakajima, i.e. in Fig. 15 and in para. 24, discloses that “[0024] FIG. 15 is a diagram illustrating a a facsimile function, a box storing function, and the like…”).
With regard to claim 25, the claim is drawn to the image forming system according to claim 12, wherein the plurality of function icons includes an icon related to a setting function (see Nakajima, i.e. illustrations in Fig. 5, 6, 7 and etc. for plurality of icons relating to setting function).
With regard to claim 26, the claim is drawn to the image forming system according to claim 12, wherein an image forming apparatus includes the microphone, the operation device, the display, and the one or more controllers (see Nakajima, i.e.in Fig. 2, the MFP 10 comprises a voice recognition processing part 14, the operation part 6, the controller 9 and the display part 6b and etc.). 
With regard to claim 27, the claim is drawn to the image forming system according to claim 12, wherein: a communication apparatus includes the microphone; and an image forming apparatus includes the one or more controllers (see Nakajima, i.e. Fig. 2, disclose the voice recognition processing part 14; and the MFP 10 further comprises the controller 9). 
With regard to claim 28, the claim is drawn to the image forming system according to claim 27, wherein the communication apparatus is a mobile terminal (see Rhee, i.e. in Fig. 1 disclose the integrated intelligent system 10 may include a user equipment 100, and further in Fig. 2A, disclose that the user equipment 100 comprises an input module 110 which further comprises a microphone 111, and in para. 71, discloses that “[0071] According to an embodiment, the input module 110 may include a microphone 111 for receiving the user's speech as a voice signal. For example, the input module 110 may include a speech input system and may 
With regard to claim 29, the claim is drawn to an image forming apparatus comprising: a microphone that is capable of acquiring a voice command; an operation device configured to receive a user operation; a display device configured to display user information; and one or more controllers configured to function as: a unit configured to cause the display device to display a first screen arranged with a plurality of function icons selectable via the operation device, wherein the plurality of function icons include an icon related to an image forming function; a unit configured to cause the display device to transition from the first screen to a second screen in which a selection operation of the plurality of icons cannot be performed, according to the acquisition of information based on a voice command acquired by the microphone; and a unit configured to cause the display device to transition from the second screen to a third screen, the third screen being arranged with information related to stop a process based on the voice command (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 12 above, including the teachings over Rhee, also incorporated by reference herein; in addition, in Nakajima, also see i.e. Fig. 2 for illustration of MFP 10 components). 
With regard to claim 30, the claim is drawn to a method for controlling an image forming apparatus having a microphone that is capable of acquiring a voice command, an operation device configured to receive a user operation, and a display device configured to display user information, the method comprising: causing the display device to display a first screen arranged with a plurality of function icons selectable via the operation device, wherein the plurality of function icons include an icon related to an image forming function; causing the .
Response to Arguments
Applicant's arguments and/or remarks with regard to claims 1-11 are now considered moot in view of cancellations of claims 1-11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chitpasong (U.S. Pat/Pub No. 2019/0349488 A1) disclose an invention relates to an image processor such as a copier, a printer, and a multifunctional digital complex machine called a multi-function peripheral (MFP), and a program. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675